            CASE 0:20-cr-00113-DSD-BRT Doc. 87 Filed 07/26/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                                 Crim. No. 20-113 (DSD/BRT)

                           Plaintiff,

 v.                                                            ORDER

 (1) Jose A. Felan, Jr.,

                           Defendant.


Emily Polachek, Esq., and Melinda A. Williams, Esq., United States Attorney’s Office,
counsel for Plaintiff.

Robert D. Sicoli, Esq., counsel for Defendant Felan, Jr.


       This action is before the Court on various pretrial motions filed by Defendant and

the Government. The parties agreed that no hearing was necessary and that the Court

could rule on the motions based on the submissions filed. Based on the file and

documents contained herein, along with the memoranda of counsel, the Court makes the

following Order:

       1.       Defendant’s Motion for Disclosure of Brady and Giglio Material.

Defendant moves, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

States, 405 U.S. 150 (1972), and their progeny, for an order compelling the Government

to disclose all evidence favorable to him. The Government states that it has complied and

will continue to comply fully with its obligations under Brady and Giglio. Defendant’s

Motion for Disclosure of Brady and Giglio Material (Doc. No. 60) is GRANTED to the
            CASE 0:20-cr-00113-DSD-BRT Doc. 87 Filed 07/26/21 Page 2 of 5




extent it is not moot. Within 10 days of the date of this Order, the Government must

disclose all Brady and Giglio information in its possession or of which it has become

aware as of the date of this Order and must promptly supplement its disclosure upon

receipt of any additional Brady and Giglio information not previously disclosed.

       2.       Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an order requiring the Government’s early compliance with the

Jencks Act, 18 U.S.C. § 3500, requesting disclosure of Jencks Act material 14 days

before trial. The Government objects to court-ordered early disclosure of Jencks Act

material. Because the Jencks Act plainly provides that “no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena,

discovery, or inspection until said witness has testified on direct examination in the trial

of the case,” Defendant’s Motion for Early Disclosure of Jencks Act Material (Doc. No.

61) is DENIED. Nothing in this Order, however, precludes the Government from

voluntary reciprocal exchange of Jenks Act material with Defendant three days prior to

trial as the Government has represented it would do.

       3.       Defendant’s Motion for Disclosure of 404(b) Evidence. Defendant

moves for disclosure of any “bad act” or “similar course of conduct” evidence that the

Government intends to offer at trial pursuant to Fed. R. Evid. 404, and requests that the

disclosure be made at least 14 days before trial. The Government represents that it will

comply with Rule 404 and that it is agreeable to disclosure 14 days prior to trial.

Defendant’s Motion for Disclosure of 404(b) Evidence (Doc. No. 62) is GRANTED to


                                              2
             CASE 0:20-cr-00113-DSD-BRT Doc. 87 Filed 07/26/21 Page 3 of 5




the extent that the Government must disclose Rule 404 evidence no later than 14 days

prior to trial.

        4.        Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G).

Defendant seeks an order requiring the Government to disclose a written summary of any

expert testimony the Government intends to use at trial. The Government does not object

to providing such information, but requests that the Court order reciprocal disclosures at

least 30 days before trial, and the mutual disclosure of rebuttal experts two weeks before

trial. Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G) (Doc. No. 63)

is GRANTED to the extent that it conforms to the scope of Rule 16. The parties must

disclose the identity of any non-rebuttal experts and all non-rebuttal expert disclosures 30

days before trial. Any rebuttal experts must be noticed along with the production of

rebuttal expert disclosures no later than 14 days before trial.

        5.        Defendant’s Motion for Government Agents to Retain Rough Notes

and Evidence. Defendant moves for an order requiring law enforcement agents to retain

and preserve all rough notes taken and evidence seized as part of their investigation into

this case. The Government does not oppose the motion with respect to retention of notes,

but does oppose disclosure. Defendant’s Motion for Government Agents to Retain Rough

Notes and Evidence (Doc. No. 64) is GRANTED. However, disclosure of rough notes is

not required by this Order.

        6.        Defendant’s Motion to Disclose and Make Informant Available to

Interview. Defendant moves to compel the Government to disclose the identity of any

informants involved in this case, the prior criminal convictions of such informant(s), and


                                              3
            CASE 0:20-cr-00113-DSD-BRT Doc. 87 Filed 07/26/21 Page 4 of 5




to make them available for an interview. The Government asserts that the informant

privilege applies as to at least some of the informants. Defendant’s Motion to Disclose

and Make Informant Available to Interview (Doc. No. 65) is GRANTED IN PART and

DENIED IN PART. To overcome the Government’s privilege, a Defendant must

establish beyond “mere speculation” that the informant’s testimony would be material to

the determination of the case. United States v. Harrington, 951 F.2d 876, 877 (8th Cir.

1991). The Government has represented that some of the individuals will not be called as

witnesses at trial and therefore are not material to the case. With respect to those

informants that the Government does intend to call at trial, the Government represents

that it will disclose their identify to the defense at least seven days prior to trial. The

Government shall continue to evaluate its informants and make any informant disclosures

to the extent such disclosures are required pursuant to Roviaro v. United States, 353 U.S.

53 (1957), and subsequent pertinent case law, and shall continue to provide information

as required by Brady, Giglio, and their progeny. To the extent that the Government

intends to call an informant as a witness at trial, the Government must disclose the

identity of that informant to the defense at least 7 days prior to trial.

       7.       Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2. The Government seeks disclosure

of documents and tangible objects, reports of examinations and tests, and a written

summary of expert testimony pursuant to Fed. R. Crim. P. 16(b). The Government also

seeks disclosure of any alibi by the Defendant pursuant to Fed. R. Crim. P. 12.1, and all

witness statements pursuant to Fed. R. Crim. P. 26.2. In addition, the Government seeks


                                                4
            CASE 0:20-cr-00113-DSD-BRT Doc. 87 Filed 07/26/21 Page 5 of 5




notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.2, if

Defendant intends to rely upon the defense of insanity or introduce expert testimony

relating to a mental disease or defect or any other mental condition of the Defendant

bearing on the issue of guilt. The Government also seeks notice (by the pretrial-motions-

hearing date) pursuant to Fed. R. Crim. P. 12.3, if Defendant intends to rely upon the

defense of actual or believed exercise of public authority on behalf of a law enforcement

agency or federal intelligence agency at the time of the offense. Defendant filed no

objection to the motion. Therefore, Defendant is hereby ordered to comply with the

discovery and disclosure obligations under the aforementioned rules. The Government’s

Motion for Discovery Pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2,

12.3 and 26.2 (Doc. No. 67) is GRANTED. The parties must disclose the identity of any

non-rebuttal experts and all non-rebuttal expert disclosures 30 days before trial. Any

rebuttal experts must be noticed along with the production of rebuttal expert disclosures

no later than 14 days before trial.

       8.       The voir dire, jury instructions, and trial related motions due date, along

with the trial date, are to be determined by U.S. District Judge David S. Doty.


Date: July 26, 2021
                                                           s/ Becky R. Thorson
                                                           BECKY R. THORSON
                                                           United States Magistrate Judge




                                               5
